DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-28 are allowed.
The following is an examiner's statement of reasons for allowance:
The closest reference is Dai et al (US 2013/0264465) which discloses a system (1100) comprising: an emitter (1110) for emitting of electromagnetic radiation; an image sensor (100, 1120) comprising a pixel array (345 of figure 3) for sensing reflected electromagnetic radiation; a plurality of bidirectional pads (110, 120, 130, 140,150, 160, 170, 180 of figure 1) in communication with the image sensor (100, 1120), wherein each of the plurality of bidirectional pads comprises an output state for issuing data and an input state for receiving data (par. [0019], [0030] and [0034]); and a controller (1130) in electronic communication with the image sensor (1120) and the emitter (1110) configured to synchronize timing of the emitter (1110) and the image sensor (1120) to generate a plurality of exposure frames (par. [0043] and [0044] and figures 11A and 11B). However, Dai et al fails to teach a few limitations as now claimed in claim 1 (see below).
There was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claim 1.
pulses of electromagnetic radiation;
an image sensor comprising a pixel array for sensing reflected electromagnetic radiation; a plurality of bidirectional pads in communication with the image sensor, wherein each of the plurality of bidirectional pads comprises an output state for issuing data and an input state for receiving data; and a controller in electronic communication with the image sensor and the emitter configured to synchronize timing of the emitter and the image sensor to generate a plurality of exposure frames; wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises a red pulse, a green pulse, a blue pulse, and a pulse in a laser mapping pattern”.
	Claims 2-28 are dependent from claim 1; therefore, they are allowed with respect to claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426.  The examiner can normally be reached on Monday-Friday: 8:00am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






HP						/HOA Q PHAM/                                                                 Primary Examiner, Art Unit 2886                                                                                                       March 18, 2021